                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


NATHANIEL MAURICE SMITH,

                               Plaintiff,
       v.                                                              Case No. 19-cv-0262-bhl


MARK JENSEN, et al.,

                               Defendants.


                                    DECISION AND ORDER


       Plaintiff Nathaniel Maurice Smith is representing himself in this 42 U.S.C. §1983 action.
Discovery closed December 14, 2020; dispositive motions are due February 2, 2021. On January
27, 2021, more than a month after discovery closed, Smith filed a motion to compel Defendants’
responses to his first request for admissions, request for documents, and first set of interrogatories.
Dkt. No. 36. The Court will deny his motion.
       Civil Local Rule 37 requires that all motions to compel include “a written certification by
the movant that, after the movant in good faith has conferred or attempted to confer with the person
or party failing to make disclosure or discovery in an effort to obtain it without court action, the
parties are unable to reach an accord.” That is a long way of saying that, before filing a motion to
compel, a party needs to first discuss his dispute with the opposing party’s lawyer before asking
the Court to get involved. And, if the parties cannot work out the dispute and a party files a motion
to compel, the party must include proof in his motion that he first tried to work it out with the
opposing party’s lawyer. Parties are often able to resolve their disputes without the Court’s help.
Informal resolution without the Court’s involvement saves both the Court and the parties time and
resources.
       Smith did not comply with Local Rule 37, so the Court will deny his motion. Smith should
contact Defendants’ counsel (preferably by letter) to get a better understanding of why Defendants
did not respond to his discovery requests. The Court notes, however, that Smith filed his discovery




            Case 2:19-cv-00262-BHL Filed 01/28/21 Page 1 of 2 Document 37
requests with the Court, Dkt. Nos. 27, 28, 29, and it is unclear whether he also mailed them to
Defendants’ counsel. As the Court explained to Smith in the scheduling order:
       Under Federal Rule of Civil Procedure 5(d)(1), parties must serve discovery
       requests and responses—depositions, interrogatories, requests for documents or
       tangible things, and requests for admission—on the opposing party, and must not
       file them with the court unless and until a party wishes to use them to support a
       motion or other pleading, or unless the court orders a party to file them. A plaintiff
       must mail these discovery requests and responses directly to counsel for the
       defendants. See Fed. R. Civ. Pro. 5(b).

Dkt. No. 18 at 3 (emphasis in original). Accordingly, it may be that Defendants did not respond
to Smith’s discovery requests because he did not properly serve the requests. If Defendants did in
fact receive a copy of the requests when they were filed, the Court would encourage them to
respond, even if service was not technically correct.
       If, after consulting with Defendants’ counsel, Smith is unable to resolve his concerns and
he continues to believe that he has grounds to request the Court’s involvement, he may renew his
motion. If he does so, he must detail why he believes he is entitled relief, what efforts he made to
informally resolve his concerns before involving the Court, and why he waited so long after
discovery closed to raise his concerns.
       IT IS THEREFORE ORDERED that Smith’s motion to compel (ECF No. 36) is
DENIED.
       Dated at Milwaukee, Wisconsin this 28th day of January, 2021.
                                              BY THE COURT:


                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge




                                                 2

          Case 2:19-cv-00262-BHL Filed 01/28/21 Page 2 of 2 Document 37
